BRATTON, Chief Judge.
This was an action to recover for services rendered in the drilling of a well for oil and gas. Raymond L. Wycoff and Richard A. Wycoff were engaged in the business of drilling oil and gas wells. Julius Bankoff and Max Bankoff were engaged in the business of exploring and developing property for oil and gas, and they acquired through a farmout arrangement a lease covering a tract of land in Sherman County, Kansas. The parties entered into a written contract in which the drillers agreed to drill a well on such land. The contract provided in presently pertinent part that the well should be drilled to a depth of approximately 5300 feet, or approximately 100 to 150 feet into the Mississippi Lime formation ; provided that the price paid for the drilling should be $4.00 per foot; provided that in the event heaving shale was encountered in the drilling, operations should be placed on a day work basis until such conditions were overcome and normal drilling operations could be resumed; and provided that the compensation for services on such day work basis should be $600 per day. The well was drilled to the approximate depth of 5214 feet without reaching the Mississippi Lime formation. When it reached that depth drilling difficulties were encountered. Approximately 22 days were spent in an effort to overcome the difficulties. Regarding the difficulties as insurmountable, operations were terminated and the premises were abandoned. Payment for the drilling and for the services rendered on the day work basis was refused and the suit was instituted. By answer the owners pleaded that the drillers breached the contract by terminating operations without completing the well; and by counterclaim, the owners sought to recover for sums expended in reliance upon the drillers completing the contract.
Adapting its action to the evidence adduced, the court submitted the cause to the jury on two alternative theories. The first theory was that the drilling operations were discontinued as the result of an oral agreement between the parties. And the second theory was that in the drilling of the well, heaving shale was encountered; that the owners refused to *478recognize such fact with an obligation upon them to pay on the day work basis for services rendered in an effort to overcome the difficulty; and that such refusal constituted an anticipatory breach of the contract. The manner in which the cause was submitted, and the verdict in favor of the drillers, considered together, make it clear that the verdict was predicated upon a finding that the drilling operations were discontinued and the premises abandoned as the result of an oral agreement between the parties. Judgment was entered upon the verdict; and the owners appealed.
The judgment is challenged upon the ground that the drillers breached the contract by failing to drill the well to the specified depth and therefore they were not entitled to recover for the services rendered. The agreement into which the parties entered was a completion contract. Under its terms and provisions, the drillers were obligated to drill the well to a certain depth for which they were to be paid on completion at the rate of a specified sum per lineal foot and at a certain rate for services rendered on a day work basis. And it is the general rule that under a contract of that kind, recovery cannot be had for services rendered unless and until the well is completed by the drilling of it to the specified depth. Carpenter v. Josey Oil Co., 8 Cir., 26 F.2d 442; Sun Oil Co. v. Union Drilling & Petroleum Co., 208 Cal. 114, 280 P. 535; Fessman v. Barnes, Tex.Civ.App., 108 S.W. 170; Henderson v. Foster, 232 Ky. 519, 23 S.W.2d 917; Green Machinery Co. v. Green, Tex.Civ.App., 266 S.W.2d 279. But ordinarily parties are free to alter, modify, abrogate, or rescind their contract. And in the absence of a constitutitional or statutory provision otherwise, it is not essential that mutual assent to alter, modify, abrogate, or rescind be express. It may be implied from acts and circumstances. Ely v. Jones, 101 Kan. 572, 168 P. 1102; State ex rel. Parker v. Board of Education of City of Topeka, 155 Kan. 754, 129 P.2d 265; Beard v. Achenbach Memorial Hospital Association, 10 Cir., 170 F.2d 859.
Jurisdiction of the court below was invoked and exerted on the ground of diversity of citizenship with the requisite amount in controversy and therefore the crucial question whether under the facts as found by the jury the owners were liable to the drillers for the services rendered must be determined by the law of Kansas. Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188.
Evidence and countervailing evidence was adduced relating to the issue whether due to insurmountable difficulties encountered in the course of drilling operations, drilling was terminated and the hole abandoned by mutual consent of the parties and the jury resolved the issue in favor of the drillers. In Meyers v. Zahn, 136 Kan. 49, 12 P.2d 727, the owner and the driller entered into a completion contract for the drilling of a gas well to the depth of 700 feet unless oil or gas was found in commercial quantities at a lesser depth. The driller was to be paid the sum of $1.25 per foot for such drilling. Drilling was discontinued at a depth of 500 feet and the driller sought to recover for the services rendered. There was evidence that the owner stopped the drilling and that the driller acquiesced therein. And there was countervailing evidence that the owner demanded completion of the well but the driller refused to complete it. That issue of fact was submitted to the jury. A verdict was returned for the driller which manifestly rested upon a finding that the owner stopped the drilling and the driller acquiesced therein. And liability of the owner for the drilling at the contract price was upheld. It is true that there the driller contended that the owner stopped the drilling and that the driller acquiesced therein, while here the drillers contended—and the jury found—that the drilling operations were discontinued by mutual agreement of the parties. But in a case of this kind, there is no decisive difference or distinc*479tion in law between unilateral termination of drilling operations by the owner with the acquiescence of the driller and termination by mutual consent of both parties. Unilateral action on the part of one party to a contract with the acquiescence of the other party is the equivalent of action by mutual agreement of both parties. It seems clear that under the law of Kansas when drilling operations were terminated and the hole abandoned pursuant to the mutual agreement of the parties, the owners became and were liable to the drillers for the footage drilled at the rate fixed in the contract. Meyers v. Zahn, supra.
 The owners advance the contention that even though it be assumed that there was a mutual agreement be^ tween the parties that drilling operations be ended and the hole abandoned, still the drillers were not entitled to recover for the reason that such agreement was without consideration. An agreement with no benefit or detriment to either party is infirm for want of consideration. Robberson Steel Co. v. Harrell, 10 Cir., 177 F.2d 12. But the agreement which the jury found that these parties entered into was not burdened with that weakness. Under its terms, the drillers surrendered the right to do additional drilling and be paid therefor. The owners gave up the right to have the hole drilled to the contract depth and were relieved of the obligation to pay for the additional drilling necessary to complete the well to the specified depth. And the owners were relieved of the further obligation to furnish the drilling mud necessary for use in connection with the additional drilling. The relinquishment of these respective rights, and the gaining of these respective benefits, constituted sufficient consideration to support the agreement. Ely v. Jones, supra; Dickinson v. Lawrence Lodge No. 4, etc., 135 Kan. 87, 9 P.2d 985.
Finally, the judgment is challenged on the ground that reversible error was committed in permitting the drillers in the course of their cross-examination of the witness Julius M. Bankoff to establish the fact that Aurora Gasoline Company assigned certain leases and paid certain cash to the Bankoffs. The argument is that the evidence related to a matter not material to the issues in the case and was prejudicial. Julius M. Bankoff was introduced as a witness for the owners. In the course of his direct examination he testified that the owners acquired from Aurora Gasoline Company through a farmout agreement the leasehold estate upon which the test well was drilled. He identified the farmout agreement and it was thereupon introduced in evidence. The agreement obligated Bankoff Oil Company to begin a test well on the premises on or before a certain date, to prosecute the drilling diligently and in a good workmanlike manner, to drill the well to a depth sufficient to penetrate 150 feet into the Mississippi Lime formation which should be found at the approximate depth of 5300 feet, and to complete the well on or before a specified date. The agreement provided that upon the completion of the well, drilled to a depth sufficient to penetrate the Mississippi Lime formation, Aurora Gasoline Company should assign to Bankoff Oil Company certain mineral leases; and it further provided that upon the submission of evidence that the well had been completed and abandoned as a dry hole, Aurora Gasoline Company should pay to Bankoff Oil Company the sum of $1.50 per lineal foot for the total depth drilled. Replying to questions propounded on cross examination, the witness admitted that some of the leases had been assigned and $3910 had been paid to Bankoff Oil Company. Under the terms of the farmout agreement, the obligation of Aurora Gasoline Company to assign the leases or to make payment of the dryhole contribution did not arise until the test well had been completed. And the right of Bankoff Oil Company to the leases or the dryhole money did not mature until the well had been completed, either as a producer or a dry hole. In the circumstances, receipt of assignments of part of the leases, and *480receipt of approximately one half of the specified dryhole contribution, was a circumstance tending to throw light upon the question whether the Bankoffs treated the well as a completed test of the acreage and agreed to the termination of the drilling operations and the abandonment of the premises. And the testimony establishing such circumstances was admissible. Cf. Finch v. Pulaski Oil Co., 110 Okl. 270, 237 P. 599.
The judgment is affirmed.